oNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Serial Number: 16/824227     Attorney's Docket #: YOR820163011US02(M2046D)
Filing Date: 3/19/2020; 
					
Applicant: Peethala et al.
							Examiner: Alexander Williams

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Applicant’s Amendment filed 4/19/2022 has been acknowledged.
Claims 6, 7, 9, 11, 13, 16 and 18 have been cancelled.

Priority
Division of application # 16/151390, filed on 10/4/2018.

Claim Objections
In claims 1, 4, 5, 15, 17 and 19, after “the interlevel dielectric” insert –layer--.
In claim 17, after “an interlevel dielectric” insert –layer--.

Specification
The disclosure is objected to because of the following informalities: Applicant’s related application information should be updated.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 8, 10 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gates et al. (U.S. Patent # 9,349,687 B1).
In regards to claim 1, Gates et al. (figures 8 and 9) show a semiconductor device, comprising: an interlevel dielectric layer 30; one or more interconnects 44 in the interlevel dielectric layer 30; and a cap layer 46 on each of the one or more interconnects 44, wherein a top surface of the interlevel dielectric layer 30 is below a top surface of each of the one or more interconnects 44, and wherein the one or more cap layers 46 are made of a material that has properties permitting selective deposition on the one or more interconnects 44.
In regards to claim 2, Gates et al. (see figure 9) show wherein each of the one or more interconnects 44 is made of copper (inherent) and each of the cap layers 46 is made of cobalt (Co) (see column 4, lines 46-48).
In regards to claim 4, Gates et al. further comprising a diffusion barrier layer 42 separating each of the one or more interconnects 44 from the interlevel dielectric 30.
In regards to claim 8, Gates  et al. show wherein the diffusion barrier layer 42 is made of tantalum (Ta) or tantalum nitride (TaN) (see column 4, lines 6-12).
In regards to claim 10,  Gates et al. (figures 8 and 9) show a semiconductor device, comprising: an interlevel dielectric layer 30; one or more copper interconnects 44 disposed within the interlevel dielectric 30; a diffusion barrier layer 42 disposed between the interlevel dielectric 30 and the one or more interconnects 30, wherein the diffusion barrier layer 42 is made of a barrier material selected from the group consisting of Ta and TaN; a cobalt (Co) cap layer 46 on each of the one or more copper interconnects 30, wherein a top surface of the interlevel dielectric layer 30  is below a top surface of each of each of the one or more interconnects 44 and below a portion of the  diffusion barrier layer 42.
In regards to claim 14, Gates et al. show wherein the diffusion barrier layer 42 is made of tantalum (Ta) or tantalum nitride (TaN) (see column 5, lines 6-12).
Claims 1, 2, 4, 5, 8, 10, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seidel et al. (U.S. Patent # 2010/0052175 A1).
In regards to claim 1, Seidel et al. (figures 2f, 2h and 2i) show a semiconductor device 200, comprising: an interlevel dielectric layer 211; one or more interconnects 212 in the interlevel dielectric layer 211; and a cap layer 213 on each of the one or more interconnects 212A, wherein a top surface of the interlevel dielectric layer 211 is below a top surface of each of the one or more interconnects 212A, and wherein the one or more cap layers 213 are made of a material that has properties permitting selective deposition on the one or more interconnects 212A.
In regards to claim 2, Seidel et al. (see figures 2f, 2h and 2i) show wherein each of the one or more interconnects 212 is made of copper (see paragraph [0009]) and each of the cap layers 213 is made of cobalt (Co) (see paragraph [0009]).
In regards to claim 4, Seidel et al. further comprising a diffusion barrier layer 212 separating each of the one or more interconnects 212A from the interlevel dielectric 211.
In regards to claim 5, Seidal et al. show wherein the interlevel dielectric 211 includes an ultra low-k dielectric material (paragraph [0033]).
In regards to claim 8, Seidal et al. show wherein the diffusion barrier layer (212B: see figure 2f) is made of tantalum (Ta) (see paragraph [0005]).
In regards to claim 10, Seidel et al. (figures 2f, 2h and 2i) show a semiconductor device 200, comprising: an interlevel dielectric layer 211; one or more copper interconnects 212A disposed within the interlevel dielectric 211; a diffusion barrier layer (212B; see figure 2f) disposed between the interlevel dielectric 211 and the one or more interconnects 212A, wherein the diffusion barrier layer 212B is made of a barrier material selected from the group consisting of Ta; a cobalt (Co) cap layer 213 (see paragraph [0009]) on each of the one or more copper interconnects 212A, wherein a top surface of the interlevel dielectric layer 211 is below a top surface of each of each of the one or more interconnects 212A and below a portion of the diffusion barrier layer (212B; see figure 2f)  (see figures 2h and 2i).
In regards to claim 14, Seidel et al. show wherein the diffusion barrier layer 212B is made of tantalum (Ta) or tantalum nitride (TaN) (see column 5, lines 36-41).
In regards to claim 15, Seidel et al. show wherein the interlevel dielectric 211 includes an ultra low-k dielectric material (paragraph [0033]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3, 12, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gates et al. (U.S. Patent # 9,349,687 B1).
In regards to claims 3 and 12, Gates et al. show the features of the claimed invention as detailed above, but to explicitly show wherein the one or more interconnects have an aspect ratio (height to width ratio of interconnect 44) of less than about 2.
     Note that the specification contains no disclosure of either the critical nature of the claimed dimensions or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Therefore, it would be a matter of designer’s choice to for Gates et al. one or more interconnects have an aspect ratio (height to width ratio of interconnect 44) of less than about 2 for the purpose of providing increase in power consumption and limiting the device speed.
In regards to claim 17, Gates et al. (figures 8 and 9) show a semiconductor device, comprising: an interlevel dielectric 30; one or more interconnects 44; a diffusion barrier layer 42 including tantalum (Ta) (see column 4, lines 6-12) disposed between the interlevel dielectric 30 and the one or more interconnects 44; and one or more cap layers 46 including cobalt (Co) (see column 4, lines 46-48) disposed on respective ones of the one or more interconnects 44, wherein a top surface of the interlevel dielectric 30 is below a top surface of each of the one or more interconnects and below a portion of the diffusion barrier layer 42. Gates fail to explicitly show one or more interconnects 44 having an aspect ratio (height to width ratio of interconnect 44) of less than about 2 disposed within the interlevel dielectric 30.  
     Note that the specification contains no disclosure of either the critical nature of the claimed dimensions or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Therefore, it would be a matter of designer’s choice to for Gates et al. one or more interconnects have an aspect ratio (height to width ratio of interconnect 44) of less than about 2 for the purpose of providing increase in power consumption and limiting the device speed.
In regards to clam 20,  Gates et al. show wherein the one or more interconnects 44 is made of copper (Cu) (see column 1, lines 12-19).
Claims 3, 12, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Seidel et al. (U.S. Patent # 2010/0052175 A1).
In regards to claims 3 and 12, Seidel et al. show the features of the claimed invention as detailed above, but to explicitly show wherein the one or more interconnects have an aspect ratio (height to width ratio of interconnect 44) of less than about 2.
     Note that the specification contains no disclosure of either the critical nature of the claimed dimensions or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Therefore, it would be a matter of designer’s choice to for Seidal et al. one or more interconnects have an aspect ratio (height to width ratio of interconnect 44) of less than about 2 for the purpose of providing increase in power consumption and limiting the device speed.
In regards to claim 2, Seidel et al. (see figures 2f, 2h and 2i) show wherein each of the one or more interconnects 212 is made of copper (see paragraph [0009]) and each of the cap layers 213 is made of cobalt (Co) (see paragraph [0009]).
In regards to claim 17, Seidal et al. (figures 2f, 2h and 2i)  show a semiconductor device 200, comprising: an interlevel dielectric 211; one or more interconnects 212A; a diffusion barrier layer (212B: see figure 2f)  including tantalum (Ta) (see paragraph [0005])disposed between the interlevel dielectric 211 and the one or more interconnects 212A; and one or more cap layers 213 including cobalt (Co) (see paragraph [0009]) disposed on respective ones of the one or more interconnects 212, wherein a top surface of the interlevel dielectric 211 is below a top surface of each of the one or more interconnects and below a portion of the diffusion barrier layer 212B. Seidal et al. fails to explicitly show one or more interconnects 212A having an aspect ratio (height to width ratio of interconnect 212A) of less than about 2 disposed within the interlevel dielectric 211.  
     Note that the specification contains no disclosure of either the critical nature of the claimed dimensions or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Therefore, it would be a matter of designer’s choice to for Gates et al. one or more interconnects have an aspect ratio (height to width ratio of interconnect 212) of less than about 2 for the purpose of providing increase in power consumption and limiting the device speed.
In regards to claim 19, Seidal et al. show wherein the interlevel dielectric 211 includes an ultra low-k dielectric material (paragraph [0033]).
In regards to clam 20, Seidal et al. show wherein the one or more interconnects 212A is made of copper (Cu).
Response
 	Applicant's arguments filed 4/19/2022 have been fully considered, but are moot in view of the new grounds of rejections detailed above.

 	The insertion of Applicant's additional claimed language, for example, "in claim 1,2, 4,8, 10. 14. 17 and 20" cause for further search and consideration to make this action final.

Applicant's amendment necessitated the new grounds of rejection.  Accordingly, THIS ACTION IS MADE FINAL.  See M.P.E.P.  706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R.  1.136(a). 

A SHORTENED STATUTORY PERIOD FOR RESPONSE TO THIS FINAL ACTION IS SET TO EXPIRE THREE MONTHS FROM THE DATE OF THIS ACTION.  IN THE EVENT A FIRST RESPONSE IS FILED WITHIN TWO MONTHS OF THE MAILING DATE OF THIS FINAL ACTION AND THE ADVISORY ACTION IS NOT MAILED UNTIL AFTER THE END OF THE THREE-MONTH SHORTENED STATUTORY PERIOD, THEN THE SHORTENED STATUTORY PERIOD WILL EXPIRE ON THE DATE THE ADVISORY ACTION IS MAILED, AND ANY EXTENSION FEE PURSUANT TO 37 C.F.R.  1.136(a) WILL BE CALCULATED FROM THE MAILING DATE OF THE ADVISORY ACTION.  IN NO EVENT WILL THE STATUTORY PERIOD FOR RESPONSE EXPIRE LATER THAN SIX MONTHS FROM THE DATE OF THIS FINAL ACTION.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander O. Williams whose telephone number is (571)272-1924.  The examiner can normally be reached on 7:00 AM -5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









10/8/2022

/Alexander O Williams/
Primary Examiner, Art Unit 2826